UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x Quarterly report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 o Transition report pursuant Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 000-52404 VALUERICH, INC. (Exact name of registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2102385 (I.R.S. Employer Identification No.) 1804 N. Dixie Highway, Suite A, West Palm Beach, Florida (Address of principal executive offices) (Zip Code) 1-561-370-3617 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of May 17, 2010, the Company had outstanding 8,657,124 shares of common stock, par value $0.01. TABLE OF CONTENTS Page Part I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 23 Item 4.Controls and Procedures 23 PART II - OTHER INFORMATION 24 Item 1.Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Submission of Matters to a Vote of Security Holders 24 Item 5.Other Information 24 Item 6.Exhibits 24 SIGNATURES 25 Part I – FINANCIAL INFORMATION Item 1.Financial Statements VALUERICH, Inc. BALANCE SHEETS AS OF MARCH 31, 2, 2009 March 31, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Investments in marketable securities Current portion of Note Receivable - Deferred financing costs - TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net OTHER ASSETS Investment in real estate Note receivable, less current portion - TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue - Convertible note payable Note Payable, net of debt discount of $30,671 and $0 as of March 31, 2010 and December 31, 2009 - TOTAL CURRENT LIABILITIES TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common stock; $0.01 par value; 100,000,000 shares authorized; 8,657,124 shares issued and outstanding as ofMarch 31, 2010 and December 31, 2009. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 VALUERICH, Inc. STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (unaudited) (unaudited) REVENUE $ COST OF REVENUE - - GROSS PROFIT OPERATING EXPENSES Salaries and wages Selling, general and administrative expenses Professional fees Depreciation and amortization expense TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES): Interest expense ) - Dividend and interest income, net Unrealized gain (loss) on marketable securities ) Realized gain (loss) on marketable securities Other income TOTAL OTHER INCOME (EXPENSES) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) INCOME TAX BENEFIT - - NET LOSS $ ) $ ) OTHER COMPREHENSIVE LOSS Unrealized gain (loss) on available for sale securities COMPREHENSIVE LOSS ) ) NET LOSS PER SHARE - BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON EQUIVALENT SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part of these financial statements. 4 VALUERICH, Inc. STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2, 2009 Accumulated Additional Other Total Common Stock Paid-in Comprehensive Accumulated Stockholders' Shares Amount Capital Income Deficit Equity Balance, December 31, 2008 $ ) $ Value of warrants granted for consulting services - Retirement of treasury stock ) ) ) - - ) Unrealized loss on sale of available-for-sale securities - - - ) - ) Realized loss on available-for-sale securities - - - ) - ) Net loss for period - ) ) Balance, December 31, 2009 $ ) $ Realized net gain on available-for-sale securities - Net loss for period - ) ) Balance, March 31, 2010 (unaudited) $ ) $ The accompanying notes are an integral part of these financial statements. 5 VALUERICH, Inc. STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (unaudited) (unaudited) CASH FLOW FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation and amortization Unrealized net loss on marketable securities - Unrealized net gain on marketable securities - Realized gain on sale of marketable securities ) Marketable securities received for consulting services - - Amortization of deferred financing costs - Amortization of debt discount Value of warants granted for consulting services - Changes in operating assets and liabilities: - Trade accounts receivable - ) Prepaid expenses - Accounts payable and accrued expenses ) Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of fixed assets - ) Purchase of marketable securities - ) Investment in real estate ) - Investment in note receivable ) - Proceeds from sale of marketable securities Net cash provided by (used in) investing activities ) CASH FLOW FROM FINANCING ACTIVITIES: Proceeds from issuance of note payable - Payment of financing costs of note payable ) - Payment of offering costs for future debt offering ) - Net cash used in financing activities - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, Beginning of period CASH AND CASH EQUIVALENTS, End of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $
